Citation Nr: 1549318	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the issue certified on appeal was service connection for bilateral hearing loss.  However, as will be discussed below, because the evidence of record establishes that the Veteran had left ear hearing loss that existed prior to service, the Board finds that the Veteran's hearing loss claim is better addressed as two separate issues, as reflected on the title page.

The Board also notes that Veteran's representative, in the April 2015 Informal Hearing Presentation, has argued that the issue of entitlement to service connection for tinnitus has been raised by the record.  The Board does not have jurisdiction over this matter as it has not been addressed by the agency of original jurisdiction (AOJ).  It is therefore referred to the AOJ for appropriate action.


REMAND

At the outset, the Board notes that there is no question as to the existence of a current bilateral hearing loss disability, as the report of an August 2012 VA audiology examination demonstrates that the Veteran's auditory thresholds at all tested levels were 40 decibels or greater.  See 38 C.F.R. § 3.385 (2015) (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater).  Acoustic trauma consistent with the Veteran's military duties as a field artillery man has also been conceded.  Thus, the question is one of nexus.

Before the Board can address the issue of nexus between current disability and military service, at least in terms of the Veteran's left ear hearing loss, clarification of certain evidence must be sought.  Notably, a review of the record shows that audiometric testing conducted as part of an August 1966 medical examination for entry purposes revealed that the Veteran's auditory thresholds were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
0 (10)
N/A
0 (5)
LEFT
20 (35)
15 (25)
10 (20)
N/A
15 (20)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.)  

The Veteran's August 1969 military separation examination report included the results of an audiogram that recorded his pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
N/A
15
LEFT
0
0
0
N/A
0

Based on this audiometric data, the Board finds that the Veteran had left ear hearing loss that pre-existed service, as the entrance audiogram indicates some degree of hearing loss and 500 and 1,000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  Notably, if it is determined that the Veteran had pre-existing left ear loss, his claim is not one for service connection but for service-connected aggravation of left ear hearing loss.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  Accordingly, the Board finds that the Veteran's claim of service connection for left ear hearing loss must be remanded for the AOJ to request an opinion addressing whether the Veteran's pre-existing left ear hearing loss was chronically worsened by active military service.  See Wagner, supra.  
The Board finds that the Veteran's claims of service connection for right ear hearing loss must also be remanded for additional development.  Notably, in opining against an association between the Veteran's hearing loss and military service, the audiologist's stated rationale was that the Veteran "had normal hearing at both enlistment and separation" and that no significant change in hearing has occurred.  It was also noted that the Veteran had denied hearing loss at the time of separation from service and had indicated that he first noticed hearing difficulties 10 years prior.  The Board finds this opinion to be lacking as it does not address the impact of the Veteran's conceded in-service noise exposure nor expound upon why delayed onset weighs against a finding of service connection.  Hensley 5 Vet. App at 159-60 (finding that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service).  The perceived basis for the opinion is also undermined by the fact that the Veteran did report on his application for VA disability compensation that his hearing loss had begun in October 1969.  In an attachment to his VA Form 9, the Veteran also reported that he had been experiencing problems with his hearing since service and that when he was first discharged, be "didn't really know that [he] could get any help for it."  Accordingly, the Board finds that the matters must be remanded for the AOJ to obtain another opinion that addresses the specific questions posed in the remand instructions below.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for the Veteran's case to be reviewed by an audiologist who, after considering the pertinent information in the record in its entirety, to specifically include the Veteran's lay statements regarding the onset and continuity of symptoms related to his hearing loss, should provide opinions with respect to the following questions:

a) Did the Veteran's pre-existing left ear hearing loss worsen in service?  If so, was it clearly and unmistakably (obviously and manifestly) not aggravated by service.  In other words, is it clear and unmistakable that any worsening of the Veteran's left ear hearing loss was due to the natural progression of the disability?

b) As to the right ear hearing loss is it at least as likely as not that the Veteran's current right ear hearing loss began in service, was caused by service, or is otherwise related to service?

In so concluding, the audiologist must discuss the impact of the Veteran's in-service noise exposure and take into consideration the lay statements of record concerning the onset and continuity of hearing loss

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion

A complete rationale must be provided for any opinion offered.

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for right and left ear hearing loss.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

